Exhibit 10.1

AMENDMENT NO. 9

Dated as of November 15, 2020

to and under

Credit Agreement

Dated as of October 28, 2013, as Amended

Each of SOUTH STATE CORPORATION, formerly known as “First Financial Holdings,
Inc.” (the “Company”), and U.S. BANK NATIONAL ASSOCIATION (the “Lender”) agree
as follows:

1.         Credit Agreement.

Reference is made to the Credit Agreement, dated as of October 28, 2013, between
the Company and the Lender, as amended by Amendment No. 1, dated as of October
27, 2014, between the Company and the Lender, and as further amended by the
Agreement to Reinstate and Amendment No. 2, dated as of November 5, 2015,
between the Company and the Lender, and as further amended by Amendment No. 3,
dated as of November 16, 2015, between the Company and the Lender, and as
further amended by the Amendment No. 4, dated as of November 15, 2016, between
the Company and the Lender, and as further amended by the Amendment No. 5, dated
as of November 15, 2017 between the Company and the Lender, and as further
amended by the Amendment No. 6, dated as of November 15, 2018, between the
Company and the Lender, and as further amended by the Amendment No. 7, dated as
of November 15, 2019, between the Company and the Lender, and as further amended
by the Amendment No. 8, dated as of June 1, 2020, between the Company and the
Lender (said credit agreement, as so amended, the “Credit Agreement”).  Terms
used but not defined in this Amendment No. 9 (this “Amendment”) shall have the
meanings ascribed to them in the Credit Agreement.

2.         Amendments.  On and after the Effective Date (as defined in Section 5
below), the Credit Agreement shall be amended as hereinafter set forth.

(a)        The definition of “SCBT” in Section 1.1(a) of the Credit Agreement is
hereby deleted.  The following definitions in Section 1.1(a) of the Credit
Agreement shall be amended in their entirety to read as follows:

“Bank Subsidiary” shall mean South State Bank, and any Person which is now or
hereafter an “insured depository institution” within the meaning of 12 U.S.C.
Section 1831(c), as amended, and which is now or hereafter “controlled” by the
Company within the meaning of 12 U.S.C. Section 1841(a), as amended.

“Net Income” shall mean, for any period, the net after-tax income of the
Company, excluding the after-tax effect of the sum of (a) gains or losses
resulting from the sale of investments or other capital assets (other than
transactions in the ordinary course of business), (b) gains or expenses on
acquisitions arising from the acquisition method of accounting for business
combinations, and (c) one time charges or expenses related to the





--------------------------------------------------------------------------------

merger of the Company and CenterState Bank Corporation, including without
limitation transaction expenses and loan write-downs required in accordance with
GAAP in accordance with the Day 2 CECL Provision of Acquisition Accounting.

“South State Bank” shall mean South State Bank, National Association, a national
banking association.”

“Termination Date” shall mean November 15, 2021, or, in any case, such earlier
date on which the Obligations shall terminate as provided in this Agreement.

(b)                   The notice provisions of Section 8.8 of the Credit
Agreement is hereby deleted in its entirety and replaced with the following:

“Notices.  All communications or notices required or permitted by this Agreement
shall be in writing and shall be deemed to have been given or made when
delivered by hand, deposited in the mail or sent by email or facsimile.
Communication or notices shall be delivered personally or by certified or
registered mail, postage prepped, or by email or facsimile and addressed as
follows, unless and until either of such parties notifies the other in
accordance with this section of a change of address:

If to the Company:                  South State Corporation

1101 First Street South

Winter Haven, Florida 33880

Attn:   William E. Matthews, V

Chief Financial Officer

wmatthews@centerstatebank.com

Fax: 863-294-2218

With a copy to:                        Beth S. DeSimone

General Counsel, at the same address

bdesimone@centerstatebank.com

863-294-2218

If to the Lender:                      U.S. Bank, National Association

Hearst Tower, EX-NC-WSTC

214 N. Tryon Street

Charlotte, NC 28202

Attn: Mr. Jeffrey P. Googins, Senior Vice President

jeffrey.googins@usbank.com

3.         Continuing Effect of Credit Agreement.  The provisions of the Credit
Agreement, as amended by the amendments in Section 2 hereof, are and shall
remain in full force and effect and are hereby in all respects confirmed,
approved and ratified.



2

--------------------------------------------------------------------------------

4.         Representations and Warranties.  In order to induce the Lender to
agree to the amendment contained herein, the Company hereby represents and
warrants as follows:

(a)        The Company has the power, and has taken all necessary action to
authorize it, to execute, deliver and perform in accordance with their
respective terms, this Amendment and the Credit Agreement as amended by this
Amendment.  This Amendment has been duly executed and delivered by the duly
authorized officers of the Company and is, and the Credit Agreement as amended
by this Amendment is, the legal, valid and binding obligation of the Company
enforceable in accordance with its terms.

(b)        Each of the representations and warranties set forth in Section 3 of
the Credit Agreement, after giving effect to this Amendment, shall be made at
and as of the Effective Date, except to the extent that any such representations
or warranties are made as of a specified date or with respect to a specified
period of time, in which case such representations and warranties shall be made
as of such specified date or with respect to such specified period.

5.         Conditions to Effectiveness.  This Amendment shall be effective as of
November 15, 2020 (the “Effective Date”), but only after the Lender, in its sole
discretion, shall have determined that each of the following conditions has been
satisfied by the Company or waived by the Lender:

(a)        The Lender shall have received each of the following in form and
substance satisfactory to it:

(i)         this Amendment duly executed by the Company and the Lender.

(ii)       an incumbency certificate, dated the Effective Date, executed by the
secretary or assistant secretary of the Company, which shall identify by name
and title, and bear the signature of, each officer of the Company authorized to
sign this Amendment and the documents delivered by the Company hereunder and to
effect the amendments contemplated hereby (each such officer, an “Authorized
Officer”);

(iii)      either a copy of the by-laws of the Company, certified on the
Effective Date by the secretary or assistant secretary of the Company, or a
certificate, dated the Effective Date, of the secretary or assistant secretary
of the Company certifying that the by-laws of the Company, as delivered to the
Lender under Section 4.1 of the Credit Agreement, remain in full force and
effect without amendment or modification of any kind;

(iv)       either a copy of the by-laws of South State Bank, certified on the
Effective Date by the secretary or assistant secretary of the South State Bank,
or a certificate, dated the Effective Date, of the secretary or assistant
secretary of South State Bank certifying that the by-laws of South State Bank,
as delivered to the Lender under Section 4.1 of the Credit Agreement, remain in
full force and effect without amendment or modification of any kind;



3

--------------------------------------------------------------------------------

(v)        copies, certified on the Effective Date by the secretary or assistant
secretary of the Company, of resolutions of the Company authorizing the
execution and delivery of this Amendment;

(vi)       a certificate, dated the Effective Date, of an Authorized Officer
certifying that (i) each representation made or deemed made under Section 4 of
this Amendment is true and correct on and as of such date or, in the case of any
such representation or warranty that is made as of a specified date or with
respect to a specified period of time, as of such specified date or with respect
to such specified period, and that (ii) all conditions precedent to the
Effective Date have been satisfied by the Company; and

(vii)     such other information, documents or materials as the Lender may have
reasonably requested.

6.         Governing Law.  This Amendment shall, pursuant to New York General
Obligations Law 5-1401, be construed in accordance with and governed by the law
of the State of New York.

7.         Counterparts.  This Amendment may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto were upon the same instrument.

8.         Headings.  Section headings in this Amendment are included herein for
convenience and reference only and shall not constitute a part of this Amendment
for any other purpose.



[Signature page follows.]





4

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized officers all as of the date hereinabove set forth.

SOUTH STATE CORPORATION















By:

/s/ William E. Matthews, V



Name:

William E. Matthews V



Title:

Senior EVP & Chief Financial Officer















U.S. BANK NATIONAL ASSOCIATION















By:

/s/ Chris Cavacini



Name:

John “Chris” Cavacini



Title:

Senior Vice President





--------------------------------------------------------------------------------